        Case 5:16-cv-06370-EJD Document 452 Filed 11/14/19 Page 1 of 2



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   THOMAS DILLICKRATH, (admitted pro hac vice)
     2099 Pennsylvania Avenue, NW, Suite 100
 4   Washington, D.C. 20006-6801
     Telephone:    202.747.1900
 5   Facsimile:    202.747.1901
     E-mail:       lcaseria@sheppardmullin.com
 6                 tdillickrath@sheppardmullin.com

 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
     DYLAN I. BALLARD, Cal. Bar No. 253929
 8   HELEN C. ECKERT, Cal. Bar No. 240531
     JOY O. SIU, Cal. Bar No. 307610
 9   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111
10   Telephone:    415.434.9100
     Facsimile:    415.434.3947
11   E-mail:       mscarborough@sheppardmullin.com
                   dballard@sheppardmullin.com
12                 heckert@sheppardmullin.com
                   jsiu@sheppardmullin.com
13
   Attorneys for Defendants NINGBO SUNNY
14 ELECTRONIC CO., LTD., SUNNY OPTICS,
   INC., and MEADE INSTRUMENTS CORP.
15
16                                   UNITED STATES DISTRICT COURT
17                     NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

18 OPTRONIC TECHNOLOGIES, INC. d/b/a                     Case No. 5:16-cv-06370-EJD-VKD
   Orion Telescopes & Binoculars, a California           Assigned To: Honorable Edward J. Davila
19 corporation,
                                                         DEFENDANTS’ OPPOSITION TO
20                     Plaintiff,                        PLAINTIFF’S REQUEST FOR JUDICIAL
                                                         NOTICE
21            v.
                                                         Compl.:              November 1, 2016
22 NINGBO SUNNY ELECTRONIC CO.,                          First Am. Compl:     November 3, 2017
     LTD., SUNNY OPTICS, INC., MEADE                     Trial Date:          October 22, 2019
23 INSTRUMENTS CORP., and DOES 1-25,
24                     Defendants.
25
26
27
28

                                                                        Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4837-3413-0349.1      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
        Case 5:16-cv-06370-EJD Document 452 Filed 11/14/19 Page 2 of 2



 1            Defendants Ningbo Sunny Electronic, Co., Ltd., Sunny Optics, Inc., and Meade

 2 Instruments Corp. (“Defendants”) hereby respectfully submit Defendants’ Opposition to
 3 Plaintiff’s Request for Judicial Notice.
 4            Facts that are not relevant are not proper subjects of judicial notice. Adriana Intern. Corp.

 5 v. Thoeren, 913 F.2d 1406, 1410 n.2 (9th Cir. 1990); CollegeNet, Inc. v. Common Application,
 6 Inc., 355 F. Supp. 3d 926, 946 (D. Or. 2018) (same); Neylon v. Cty. of Inyo, 2016 WL 6834097, at
 7 *4 (E.D. Cal. Nov. 21, 2016) ("[I]f an exhibit is irrelevant or unnecessary to deciding the matters
 8 at issue, a request for judicial notice may be denied.”).
 9            Plaintiff asks the Court to take judicial notice of two Houston Rockets games and the

10 resulting score. These facts are not relevant or necessary to deciding any claims or defenses in this
11 antitrust case involving telescopes.
12            When questioned about Trial Exhibit 1208, Mr. Ni testified that he did not attend any

13 basketball games with David Shen: “In my memory I don’t believe I have watched any basketball
14 game with Mr. Shen.” See Trial Transcript at 827:11-12. For this additional reason, the details of
15 the outcomes of two different Houston Rockets games are irrelevant and unnecessary.
16            Plaintiff had ample opportunity to question Mr. Ni about these or other issues over his four

17 days of trial testimony.
18            Plaintiff’s Request for Judicial Notice should be denied.

19
20 Dated: November 14, 2019
21                                  SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
22
                                                              /s/ Leo D. Caseria
23                                                            LEO D. CASERIA

24                                                    Attorneys for Defendants
                                      NINGBO SUNNY ELECTRONIC CO., LTD., SUNNY OPTICS,
25                                           INC., and MEADE INSTRUMENTS CORP.

26
27
28

                                                  -1-                 Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4837-3413-0349.1    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
